Citation Nr: 0106919	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and if so, whether service 
connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to January 
1979 and from March 11, 1980 to October 14, 1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.  A 1991 
rating decision denied service connection for an acquired 
psychiatric disorder (claimed as mental disorder) upon the 
basis that the veteran suffered from a nonservice-connected 
borderline personality disorder.  The veteran again seeks to 
establish service connection for an acquired psychiatric 
disorder.  Accordingly, the issue has been recharacterized by 
the Board to reflect that this claim involves an effort to 
reopen a claim previously denied.

The issue of entitlement to service connection for an 
acquired psychiatric disorder on the merits is the subject of 
the remand immediately following this decision.


FINDINGS OF FACTS

1.  By a December 1991 decision, the RO denied service 
connection for an acquired psychiatric disorder, claimed as 
nervous disorder.  

2.  The veteran was notified of the decision by letter dated 
December 26, 1991, and he did not disagree with that 
decision.

3.  Evidence submitted since the December 1991 RO decision is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for an 
acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The RO's December 1991 denial of service connection for 
an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).  

2.  Evidence submitted since the December 1991 decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran originally claimed entitlement to service 
connection for a nervous disorder in June 1991.  He alleged 
that this condition resulted in his discharge from the 
service in October 1980.  He also reported receiving 
treatment for a mental disorder in 1989 and 1990.  Further, 
he asserted that because of this disorder he was unable to 
maintain employment and required retraining.  

The veteran's service medical records had been previously 
associated with the claims file.  It appears that those 
records had been sent back to the Air Force Board for 
Correction of Military Records in 1981.  The RO obtained VA 
medical records; CPC St. John's River Hospital summary report 
from May 4 to June 15, 1990; statement from Gary W. Buffone, 
Ph. D., ABPP; and statement from George M. Joseph, M.D.

The medical records associated with the file showed diagnoses 
of alcohol dependency and borderline personality disorder.  
The certificate of release or discharge from active duty for 
the veteran's period of service from March to October 1980 
showed he was discharged as unsuitable, with a personality 
disorder.  Board waiver was indicated.

In a December 1991 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.  It found no evidence of diagnosis of an acquired 
psychiatric (nervous) disorder.  

In January 1999, the veteran filed a claim for service 
connection for a nervous disorder.  He alleged that he had no 
problems prior to his active duty.  In support of his claim, 
the veteran submitted numerous lay statements, Dr. Stewart's 
medical records and a statement from Russell Scott Findley, 
M.D.  The lay statements were from relatives and his former 
educators, who maintain that the veteran was a "normal" 
youth who appeared changed after his completion of service.  
In his letter, Dr. Findley indicated that the veteran was 
under his care, his prognosis was guarded and his capacity 
was limited.

In June 1999, the veteran underwent VA mental disorders 
examination.  At that time, the veteran reported that while 
in the Air Force he had a lot of problems, fears and 
anxieties.  He was gaining weight and tried to reduce his 
weight by use of medication.  As a result, he stated that he 
passed out and it was considered to be a suicide attempt 
which resulted in his hospitalization. 

The examiner's diagnosis was that the veteran suffered from a 
long and chronic psychiatric problem that was first diagnosed 
as a personality disorder and then, in 1991, diagnosed as 
bipolar affective disorder.  The examiner noted that it was 
his impression that it was very possible that the veteran had 
bipolar affective disorder earlier than 1991 and may also 
have a personality disorder.  The veteran appeared to have 
the characteristics more of a personality disorder with 
dependence.  The examiner reported that he could not 
specifically say that the bipolar affective disorder was a 
maturation of the in-service personality disorder but it was 
his impression that sometimes these people get different 
diagnoses and apparently he is doing better on his 
medication.  He did not appear to be manic.

In an August 1999 rating decision the veteran's claim for 
service connection for bipolar affective disorder was denied.  
The basis for this decision was that no evidence had been 
presented to show that the veteran's mental disorder was 
aggravated beyond normal progression during his active 
service.  The veteran appealed the RO's decision.  

Subsequently, the veteran's representative submitted 
additional evidence and waived consideration by the RO.  
Among the additional evidence were CPC St. John's River 
Hospital psychiatric assessment reports, Dr. Findley's 
statement, and Samir Y. Array, M. D.'s statement.  In Dr. 
Findley's most recent statement, he concluded that the 
veteran's current mental condition was linked to conditions 
in service and was not present prior to service.  Dr. Findley 
mentioned that the veteran's service medical records were not 
available for his review.  Likewise, Dr. Array reported that 
a significant change in the veteran's behavioral and mental 
health coincided with his years of active duty.  Further, Dr. 
Array noted that it was likely that the veteran's mental 
condition developed or was associated with his years of 
service and that it was probable that previously he had been 
misdiagnosed.  


II. Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  In a 
December 1991 rating decision, the RO denied the veteran's 
claim for service connection for psychiatric disorder.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated December 26, 1991.  He did 
not appeal.  Thus, that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In the rating decision on appeal, the RO did not adjudicate 
the veteran's claim according to the Hodge standard and under 
the definition of material evidence contained in 38 C.F.R. 
§ 3.156(a), as discussed above.  Therefore, the determination 
as to whether the veteran has submitted new and material 
evidence to reopen this claim will be made pursuant to the 
definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), and according to the Hodge standard.  
No prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

The evidence received subsequent to December 1991 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Pertinent evidence associated with the claims file since the 
December 1991 RO decision include 1999 VA examiner's 
impression that it was very possible that the veteran had 
bipolar affective disorder earlier than 1991 and may also 
have a personality disorder.  The examiner reported that he 
could not specifically say that the bipolar affective 
disorder was a maturation of the in-service personality 
disorder.  Dr. Findley's most recent statement associated 
with the claims file noted that he believed that the 
veteran's current mental condition was linked to conditions 
in service and was not present prior to service.  Dr. Array's 
statement which reported that a significant change in the 
veteran's behavioral and mental health coincides with his 
years of active duty.  Further, Dr. Array noted that it is 
likely that the veteran's mental condition developed or was 
associated with his years of service and that it is probable 
that he had been previously misdiagnosed. 

This evidence is new, as it did not exist at the time of the 
prior denial.  It is also relevant to the issue and so 
significant that it must be considered in order to make a 
determination on the merits.  Accordingly, it is material.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bipolar affective disorder is reopened.  To this extent only, 
the appeal is granted.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  VA's duty includes obtaining service 
medical records if they are relevant to veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)(1)).

The veteran's service medical records are not currently 
associated with his claims file.  It appears they were 
transferred in November 1981 to the Air Force Board for 
Correction of Military Records, Randolph Air Force Base, 
Texas.  The RO should therefore contact any appropriate 
records repository, including the National Personnel Records 
Center (NPRC) and the Air Force Board for Correction of 
Military Records, and request the veteran's service medical 
records again.

It also appears that not all periods of active duty, active 
duty for training, or inactive duty training have been 
verified.  Of record is a discharge dated in January 1993 
from the Florida Air National Guard for unsatisfactory 
participation.  The veteran's Air National Guard service 
should be verified, and all medical records associated 
therewith should be requested.

Further, VA has a duty to make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate the 
claim, including providing a medical examination or obtaining 
a medical opinion.  VA examinations or opinions are necessary 
where the evidence of record contains competent evidence that 
the veteran has a current disability and indicates that the 
disability may be associated with the veteran's active 
service, but there is not sufficient medical evidence to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)).

Once the veteran's service medical records are retrieved, and 
up-to-date treatment records have been associated with the 
file, the veteran should be accorded another VA psychiatric 
examination to determine the correct diagnosis of any 
acquired psychiatric disorder and to obtain an opinion as to 
the date of onset and etiology of any psychiatric disorder 
diagnosed.  Medical expertise informed by full review of the 
history is required.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In adjudicating this claim on remand, 
assure compliance with all notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, et seq. (2000).

2.  Verify all periods of active duty, active 
duty for training, and inactive duty 
training, to include the veteran's service in 
the Florida Air National Guard.  Ask the 
veteran to provide the date of his in-service 
hospitalization, the name of the base at 
which he was stationed at the time, the name 
of the unit to which he was assigned, and the 
name of the hospital.  Contact the National 
Personnel Records Center (NPRC); Air Force 
Board for Correction of Military Records; or 
any other indicated agency and request copies 
of the veteran's complete service medical and 
clinical records from all periods of active 
duty, active duty for training, and inactive 
duty training, to include the hospitalization 
records adequately identified by the veteran.

3.  Request that the veteran provide the 
names, addresses, and approximate dates 
of treatment for all those who have 
diagnosed or treated him at any time for 
any mental disorder.  Ask him to provide 
an appropriate release for each care 
provider, to include Dr. Gary Buffone, 
Dr. George Joseph, Dr. Russell Findley, 
Dr. Stewart, and Dr. Samir Array.  
Request from each provider identified 
copies of all treatment records for the 
veteran that are adequately identified.  
Associate all responses with the claims 
file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran so he may obtain and submit 
the records himself.  

If he indicates any VA treatment from 
1979 to the present, obtain all VA 
treatment records of which the veteran 
provides adequate notice.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate in the report that he or she has 
reviewed the claims folder.

The purpose of the examination is to 
establish a diagnosis for any acquired 
psychiatric disorder of the veteran and to 
provide an informed medical opinion as to the 
date of onset and etiology of any acquired 
psychiatric disorder.  All necessary tests 
are to be done.  Specifically, the examiner 
is asked to determine whether it is at least 
as likely as not that any psychiatric 
disorder had its onset during active service 
or is related to any in-service disease or 
injury.  

If it is clear and unmistakable that any 
acquired psychiatric disorder had its onset 
prior to either period of active service, the 
examiner should so state and should provide 
an adequate explanation of the evidence on 
which this conclusion is based and the 
medical rationale for it.  If an acquired 
psychiatric disorder existed prior to either 
period of active military service, the 
examiner is asked to address the likelihood 
that it underwent a permanent increase in 
severity beyond its normal progression during 
the veteran's active service.

5.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report is incomplete or 
illegible, return it for completion or 
clarification.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  Readjudicate the veteran's claim, 
applying all appropriate laws and 
regulations, and considering any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



